                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

ADAN LOPEZ, FRANCISCO MENDEZ,
EZEQUIEL ABURTO-HERNANDEZ,
ELENA RAFAEL-PERALTA, JOSE PABLO
SANDOVAL-MONTALVO, JOSE
JIMENEZ-OLIVAREZ, ALEJANDRO
MARTINEZ-MENDEZ, FRANCISCO
PALACIOS-HERNANDEZ, HUMBERTO
DE LA LUZ ARMENTA, and ISAIAS
ESPINOSA-VAZQUEZ, on behalf of                             COLLECTIVE ACTION
themselves and other similarly situated
persons,                                                      CLASS ACTION

                     Plaintiffs,                      Civil Action No.: 5:17-CV-329-D

        v.

 HAM FARMS, LLC f/k/a HAM FARMS,
 INC., HAM PRODUCE, LLC f/k/a HAM
 PRODUCE COMPANY, INC., ISMAEL
 PACHECO, PACHECO CONTRACTORS,
 INC., HUGO MARTINEZ, GUTIERREZ
 HARVESTING, LLC, ROBERT TORRES-
 LOPEZ, 5 G HARVESTING, LLC,
 RODRIGO GUTIERREZ-TAPIA, SR.,
 CIRILA GARCIA-PINEDA, BLADIMIR
 MORENO, and LOS VILLATOROS
 HARVESTING, LLC,

                       Defendants.

    ORDER GRANTING JOINT MOTION TO STAY ALL DEADLINES PENDING
                      SETTLEMENT APPROVAL

       For good cause shown in the Joint Motion filed by Plaintiffs and Defendant Hugo Martinez

("Defendant Martinez"), it is hereby ORDERED that all deadlines in this action are STAYED as
                                   -
between Plaintiffs and Defendant Martinez (including but not limited to Defendant Martinez's

deadline to file an answer to Plaintiffs' Amended Complaint) pending the Court's ruling on the

parties' Joint Motion for Final Approval of the Settlement Agreement among the Parties.
SO ORDERED. This the __g_£_ of January, 2019.




                                 United States District Judge
